Order unanimously modified on the law and as modified, affirmed, without costs, in accordance with the following memorandum: The Court of Claims is a court of limited jurisdiction and possesses only such jurisdiction as the Legislature expressly confers upon it. Thus, the Court of Claims has no jurisdiction over Grand Jury proceedings and cannot order disclosure of Grand Jury minutes. Only the court in charge of the Grand Jury is authorized to release the statements from the secrecy requirement of CPL 190.25 (4) (Matter of People v Quigley, 59 AD2d 825, 826; *963see also, Montes v State of New York, 94 Mise 2d 972, 978). (Appeal from order of Court of Claims, NeMoyer, J. — discovery.) Present — Callahan, J. P., Doerr, Denman, Green and Balio, JJ.